DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-27, and 36 are canceled.  Claims 28-35 and 37-52 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 28-52 on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 of U.S. Patent No. 8,871,209 B2 in view of Han et al. ‘760, Han et al. ‘061, He et al. and Isfort et al. as set forth at pp. 11-13 of the previous Office action (mailed 13 December 2021) is withdrawn in view of the amendment and terminal disclaimer received 08 June 2022.  The terminal disclaimer has been approved, recorded, and entered.
The rejection of claims 28-52 on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of U.S. Patent No. 10,400,036 B2 in view of Han et al. ‘760, Han et al. ‘061, He et al. and Isfort et al. as set forth at pp. 13-14 of the previous Office action (mailed 13 December 2021) is withdrawn in view of the amendment and terminal disclaimer received 08 June 2022.  The terminal disclaimer has been approved, recorded, and entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-33, 35, 42-45, 47, and 52 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 7,635,760 B2; issued 22 December 2009; hereinafter “Han ‘760”) in view of Han et al. (WO 2008/031061 A2; published 13 March 2008; hereinafter “Han ‘061”) and He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005).  The rejection is maintained for reasons of record and for the reasons discussed below.  For convenience, the rejection is reprinted below, modified to address the claim amendments.
Han ‘760 teaches a method for treating, preventing, or ameliorating decreased muscle mass or strength in a subject having a disease or disorder characterized by decreased muscle mass or strength, the methods comprising administering to the subject in need thereof a human GDF8-specific binding protein that inhibits GDF8, wherein the GDF8-specific binding protein is a human anti-GDF8 antibody that specifically binds GDF8.  It is noted that the instant specification defines “specifically binds” requires a KD of 500 pM or less, and lack of detectable binding to unrelated antigens (those having less than 95% sequence identity) under ordinary test conditions (as per paragraph [0019] of the instant specification).  The antibodies of Han ‘760 meet these conditions.  See abstract; col. 3 2nd full paragraph (especially “Most preferably the antibodies of the invention, when expressed as Fabs, do not bind GDF-11 above background levels in any binding assays available in the art”); col. 3, last paragraph (regarding KD values less than 500 pM); col. 5 3rd full paragraph.  The diseases or disorders to be treated include sarcopenia, muscular dystrophy, cachexia (including cachexia secondary to cancer), muscle wasting, muscle injury, muscle atrophy (including disuse atrophy), osteoporosis, diabetes, metabolic syndrome, obesity, osteoarthritis, and joint replacement.  See col. 29.  This is relevant to claims 28-33, 35, 42-45, 47.
Human anti-GDF8 antibodies or antigen-binding fragments thereof are specifically disclosed at col. 8, li. 20; col. 14-15, col. 26-27.
Regarding claim 52, bispecific antibodies are taught at col. 8.
Han ‘760 does not teach further administration of an Activin A-specific binding protein (such as an Activin A-specific antibody or antigen-binding fragment thereof) that inhibits Activin A.
Han ‘061 teaches methods for treating decreased muscle mass or strength in a subject having a disease or disorder characterized by decreased muscle mass or strength, the methods comprising administering to the subject antibodies and antigen binding fragments thereof that bind and inhibit Activin A. The diseases/disorders include cachexia related to cancer and other diseases. See Abstract; p. 9, full paragraphs 1-2; paragraph bridging pp. 9-10; p. 10, full paragraph 1.
He et al. proposes that Activin A acts in conjunction with myostatin (a.k.a. GDF8) to prevent excessive growth of skeletal muscle (Abstract).  He et al. report that Activin A is a likely candidate to inhibit muscle growth in conjunction with GDF8 (paragraph bridging pp. 401-402).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants' invention to modify the method of treating decreased muscle mass or strength in a subject having a disease or disorder characterized by decreased muscle mass or strength comprising administering a human anti-GDF8 antibody to increase skeletal muscle mass, as taught by Han ‘760, by additionally administering an anti-Activin A antibody, as taught by Han ‘061, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to make this modification in view of the teachings of He et al. that Activin A and GDF8 work in conjunction to inhibit muscle growth.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. One of ordinary skill in the art would be further motivated to make this combination in order to optimize muscle growth.

Applicant’s arguments (pp. 8-11, remarks received 08 June 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant indicates that claim 28 has been amended to incorporate the limitations of previous claim 36 and now requires that the GDF8-specific binding protein is a human anti-GDF8 antibody that specifically binds GDF8.  Applicant characterizes Han ‘760 as providing humanized anti-GDF8 antibodies but not human anti-GDF8 antibodies.  Applicant further argues that Han fails to suggest a combination of anti-GDF8 antibodies and anti-Activin A antibodies, or a bispecific antibody thereof.  Applicant characterizes Han ‘061 as disclosing anti-Activin A antibodies and their protective effect on muscle mass loss in rheumatoid arthritis.  Applicant urges that Han ‘061 does not teach a combination of anti-Activin A antibodies and anti-GD8 antibodies, or a bispecific antibody thereof.  Applicant reviews the disclosure of He and also stresses that He does not teach a combination of anti-Activin A antibodies and anti-GD8 antibodies, or a bispecific antibody thereof.  
This has been fully considered but is not found to be persuasive.  Han ‘760 teaches fully human anti-GDF8 antibodies at col. 8, li. 20; col. 14-15; col. 26-27.  While none are exemplified, the claims do not require any specific structure other than a type of antibody, i.e., a human antibody.  Such is exactly what is disclosed by Han ‘760.  Furthermore, please see MPEP § 2123, which states:

    PNG
    media_image1.png
    695
    1085
    media_image1.png
    Greyscale

Therefore, the fact that the reference does not disclose or suggest the claimed invention in the working examples is not fatal to the instant rejection.  Regarding the anti-Activin A antibodies or bispecific antibodies, Han ‘760 teaches human anti-GDF8 antibodies as well as the concept of bispecific antibodies (col. 8).  While Han ‘760 does not teach anti-Activin A antibodies, Han ‘061 teaches the use of such to treat the same diseases/disorders, and He et al. explains that Activin A and GDF8 work in conjunction, thus providing the suggestion and motivation to use both human anti-GDF8 antibodies and anti-Activin A antibodies, either as separate entities or as a bispecific antibody, in methods for increasing skeletal muscle mass.
	 Applicant argues that amended claim 28 is nonobvious over the combination of references for two reasons.  First, Applicant argues that the cited references do not provide each and every claim element, referring in particular to claims 28 and 29 in their conclusion section.  Specifically, Applicant contends that Han ‘760 does not provide a human anti-GDF8 antibody that specifically binds to GDF8, but instead discloses humanized antibodies, and that none of the references suggest the combination of therapeutic agents to increase muscle mass or strength.
This has been fully considered but is not found to be persuasive.  As discussed above, Han ‘760 teaches fully human anti-GDF8 antibodies at col. 8, li. 20; col. 14-15; col. 26-27, wherein said antibodies specifically bind and inhibit GDF8.  Han ‘760 further indicate that it is desirable to select antibodies that do not bind to proteins other than GDF8, such as GDF11, above background levels (col. 3, 5).  Han ‘760 teaches human anti-GDF8 antibodies as well as the concept of bispecific antibodies (col. 8).  While Han ‘760 does not teach anti-Activin A antibodies, Han ‘061 teaches the use of such to treat the same diseases/disorders, and He et al. explains that Activin A and GDF8 work in conjunction, thus providing the suggestion and motivation to use both human anti-GDF8 antibodies and anti-Activin A antibodies, either as separate entities or as a bispecific antibody, in methods for increasing skeletal muscle mass.
Second, Applicant argues that there is evidence of unexpected results, specifically a synergistic effect with respect to skeletal muscle hypertrophy in vivo for the combined therapy when compared to monotherapy with either agent alone.  Specifically, Applicant refers to and summarizes the finding disclosed in Example 1 and Table 2A.  Anti-GDF8 antibody H4H1657N2 and anti-Activin A antibody MAB3381 displayed synergistic effects with respect to increases in body weight, tibialis anterior muscle, and gastrocnemius muscle.
This has been fully considered but is not found to be persuasive for the following reasons.  First, synergy is not per se unexpected.  See MPEP § 716.02(a)(I) and Ex parte NutraSweet Co., 19 USPQ2d 1586 (BPAI 1991).  Second, the alleged unexpected results are not commensurate in scope with the claims.  While the example refers to two specific antibodies having unique structure and activity profiles, none of the instant claims refer to specific structures for both antibodies.  Also, the alleged unexpected results do not pertain to bispecific antibodies.
For all of these reasons, the rejection is maintained.

Claims 34 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 7,635,760 B2; issued 22 December 2009; hereinafter “Han ‘760”) in view of Han et al. (WO 2008/031061 A2; published 13 March 2008; hereinafter “Han ‘061”) and He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005) as applied to claims 28-33, 35, 36, 42-45, 47, and 52 above, and further in view of Isfort et al. (US 7,063,954 B2; issued 20 June 2006). The rejection is maintained for reasons of record and for the reasons discussed below.  For convenience, the rejection is reprinted below, modified to address the claim amendments.

As discussed above, Han ‘760 in view of Han ‘061 and He et al. provide a method of increasing muscle mass or strength comprising administering a human anti-GDF8 antibody and an anti-Activin A antibody in a subject suffering from loss of muscle mass/strength, including those subjects having undergone a joint replacement.
Han ‘760 does not discuss use of the method in a situation involving atrophy linked to specific joint replacement such as hip replacement.
However, Isfort et al. recognize that methods of increasing skeletal muscle mass by administration of antibodies having an effect of increasing skeletal muscle mass are beneficial for subjects about to undergo hip replacement to minimize the muscle atrophy that normally accompanies such a procedure.  See col. 2-3; Example 11.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to increase skeletal muscle mass in a subject comprising administering a human anti-GDF8 antibody and an anti-Activin A antibody, as taught by Han’760, Han ‘061, and He et al., and to modify that teaching by treating patients undergoing hip replacement.  A reasonable expectation of success and motivation to choose such a patient population is provided by Isfort et al. in their observation that treatment of such patients with agents that increase skeletal muscle mass is beneficial.

Applicant’s arguments (pp. 11-12, remarks received 08 June 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the teachings of Isfort, and argues that the claims are not obvious over the combined teachings of the references because of the previously made arguments and because Isfort allegedly does not cure the alleged deficiencies of Han ‘760, Han ‘061, and He.
This has been fully considered but is not found to be persuasive for the same reasons discussed above, and also because there is no deficiency in the combination of Han ‘760, Han ‘061, and He for Isfort to cure. 

Claim 52 is further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 7,635,760 B2; issued 22 December 2009; hereinafter “Han ‘760”) in view of Han et al. (WO 2008/031061 A2; published 13 March 2008; hereinafter “Han ‘061”) and He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005) as applied to claims 28-33, 35, 36, 42-45, 47, and 52 above, and further in view of Goetsch et al. (US 7,241,444; issued 10 July 2007).  ). The rejection is maintained for reasons of record and for the reasons discussed below.  For convenience, the rejection is reprinted below, modified to address the claim amendments.
As discussed above, Han ‘760 in view of Han ‘061 and He et al. provide a method of increasing muscle mass or strength comprising administering a human anti-GDF8 antibody and an anti-Activin A antibody. Han ’760 refers to bispecific antibodies.
Han ‘760 does not provide an anti-GDF8/anti-Activin A bispecific antibody.
The prior art acknowledged that bispecific antibodies have an economic advantage in that the production and the administration of a bispecific antibody are less onerous than the production of two specific antibodies. The use of such bispecific antibodies has the advantage of reducing the toxicity of the treatment. This is because the use of a bispecific antibody allows the total quantity of circulating antibodies to be reduced and, consequently, the possible toxicity. See, for example, Goetsch et al., column 13, full paragraph 2. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to make and use a composition comprising an anti-GDF8 and anti-Activin A antibodies or fragments, as taught by Han ‘760, Han ‘061, and He et al., and to modify that teaching with bispecific antibody that binds both GDF8 and Activin A, as suggested by Goetsch et al., with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification because bispecific antibodies have an economic advantage in that the production and the administration of a bispecific antibody are less onerous than the production of two specific antibodies. Also, the use of a bispecific antibody allows the total quantity of circulating antibodies to be reduced and, consequently, the possible toxicity.

Applicant’s arguments (pp. 12-13, remarks received 08 June 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the teachings of Goetsch, and argues that the claims are not obvious over the combined teachings of the references because of the previously made arguments and because Goetsch allegedly does not cure the alleged deficiencies of Han ‘760, Han ‘061, and He.
This has been fully considered but is not found to be persuasive for the same reasons discussed above, and also because there is no deficiency in the combination of Han ‘760, Han ‘061, and He for Goetsch to cure. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 11,248,044 (formerly USSN 16/29,287) 
Claims 28-35 and 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,248,044 B2 in view of Han et al. (US 7,635,760 B2; issued 22 December 2009; hereinafter “Han ‘760”), Han et al. (WO 2008/031061 A2; published 13 March 2008; hereinafter “Han ‘061”), He et al. (2005, Anat. Embryol. 209:401-407. Epub 15 March 2005), and Isfort et al. (US 7,063,954 B2; issued 20 June 2006). The rejection is maintained for reasons of record.
Applicant’s arguments (pp. 14-15, remarks received 08 June 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the claims in ‘044 recite a requirement wherein fat mass is reduced in the subject.  Applicant contends that the instant claims are patentable distinct from the claims of ‘044 because the present claims do not recite a reduction in fat mass.
This has been fully considered but is not found to be persuasive for the following reasons.  The instant claims recite administration of a human anti-GDF8 antibody and an anti-Activin A antibody as do the patented claims.  The patented claims require a reduction in fat mass whereas the instant claims require an increase in skeletal muscle mass/strength.  However, the effect of the combination therapy would inherently result in both effects.  Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Furthermore, the instant claims recite treatment in obese subjects (claim 30), in which the effect on fat mass would have been even more expected.  It is noted that increased muscle mass/strength and fat mass are related in terms of body metabolism.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
10 June 2022